Citation Nr: 0731916	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  02-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 1, 2002, 
for an increase in compensation benefits for a dependent 
spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1967.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Lincoln, Nebraska.  In March 2003, 
the veteran provided testimony before the Board; a transcript 
of that hearing was produced and has been included in the 
claims folder for review.

Following the veteran's testimony before the Board and after 
further reviewing the claims folder, the Board remanded the 
claim in December 2003.  The claim was returned to the Board 
and on two more occasions the claim was remanded.  

The record indicates that the veteran was notified in July 
2007 that the Acting Veterans Law Judge who the veteran had 
provided testimony before in March 2003 had since left the 
Board.  The veteran was given the opportunity to provide 
testimony before another Veterans Law Judge - an opportunity 
not taken by the veteran.  Therefore, it is the conclusion of 
the Board that the claim is now ready for appellate review 
and action.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran had been previously receiving dependents 
compensation benefits; however, these benefits were 
discontinued when the veteran failed to confirm the status of 
those dependents.

3.  The RO received the veteran's request for dependents 
compensation benefits on April 29, 2002.  With the request 
for additional benefits, the veteran sent a copy of his 
marriage license along with the appellant's Social Security 
Administration (SSA) number.  

4.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is May 1, 2002.  


CONCLUSION OF LAW

An effective date prior to April 29, 2002, for additional 
compensation benefits because of the veteran's dependent 
spouse is not warranted.  38 U.S.C.A. §§ 1115, 5102, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.31, 3.204, 
3.216, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA after the initial agency of original jurisdiction 
(AOJ) decision that assigned an effective date for the 
assignment of additional compensation benefits for a 
dependent spouse.  This letter was sent to the veteran in May 
2006.  The letter informed the appellant of what evidence was 
required to substantiate the veteran's claim, and of his, and 
VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the VA.

Despite the fact that the notice was provided after an 
effective date had been assigned and that date appealed, the 
Board finds that there was a "lack of prejudice from 
improper timing of the notice."  That is, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Untied States Court of 
Appeals for Veterans Claims, hereinafter the Court, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2007) regarding 
VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA, the Board, and the 
Appeals Management Center (AMC) have essentially cured the 
error in the timing of notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  Moreover, the veteran was 
given the opportunity to present evidence and testimony 
before an RO hearing officer and the Board.  Additionally, 
the veteran was given notice that the VA would help him 
obtain evidence but that it was up to the veteran to inform 
the VA of that evidence.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his claim and the VA has obtained all known 
documents that would substantiate the veteran's assertions.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issue 
discussed in the Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing earlier effective date.  He has been told what the 
VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the veteran's claim.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

In 1968, the veteran was awarded service connection for a 
genitourinary condition, an inguinal and incisional hernia, 
and the residuals of strep throat.  A 30 percent disability 
evaluation was assigned.  Nearly twelve years later, the 
veteran informed the VA that he was married and had an 
additional dependent.  The VA responded with the publication 
of a letter to the veteran informing him that his award rate 
had been modified to show that a dependent had been added.  
That letter was issued in February 1980.  The monies were 
directly deposited to a bank account designated by the 
veteran.  

Then in July 1991, the VA sent a letter to the veteran asking 
that he provide the social security numbers of his wife and 
child.  From the claims folder it appears that there was some 
difficulty in discovering the exact location of the veteran 
and his family.  That is, the VA letter was sent to the 
address of record and it was subsequently returned.  The 
letter was resent and the veteran returned the letter with 
the necessary information.  It is unclear from the record how 
the veteran obtained the letter but he did so and, as noted, 
provided the needed information.  

In December 1992, the veteran was sent a letter by the VA 
informing him that it was going to reduce his benefits 
because he had not returned a letter verifying the "status 
of his dependents".  That letter was sent to [redacted], 
[redacted], [redacted], Nebraska [redacted].  That letter was not 
returned as undeliverable.  It is noted that the veteran also 
did not respond to that letter.  Additionally, the RO sent 
letters to the bank that the veteran was having his direct 
deposit issued thereto.  Those letters asked that the bank 
verify the veteran's address.  The bank responded and 
indicated that the veteran's last known address was [redacted] 
[redacted], [redacted], [redacted], Nebraska [redacted].  

The RO again wrote the veteran in March 1993 informing him 
that it was formally reducing the veteran's benefits such 
that the amount received would no longer include additional 
monies for any of the veteran's dependents.  That letter was 
sent to [redacted], [redacted], [redacted], Nebraska 
[redacted].  The letter was not returned as undeliverable.  
Moreover, the veteran did not respond to the letter.  
Following the March 1993 RO letter, the Debt Management 
Center sent a letter to the veteran notifying him of an 
overpayment and a subsequent withholding of benefits in the 
amount of $507.00 (US dollars).  The notification was sent to 
the veteran but he did not respond.  The letter was also not 
returned as being undeliverable.  

Nearly nine years later, the veteran submitted a VA Form 21-
686c, Declaration of Status of Dependents.  That form was 
received at the RO on April 29, 2002.  On that form, the 
veteran listed his spouse as his dependent.  Included with 
the form was a VA Form 21-4138, Statement in Support of 
Claim, in which the veteran asked that he be paid benefits at 
the dependent rate.  After receiving the veteran's request, 
the RO sent the veteran a letter informing him that he would 
be receiving additional benefits for his spouse.  That letter 
was sent to a new address - the address that had been given 
on the VA Form 21-686c and the VA Form 21-4138.  The 
effective date of the additional benefit was determined to be 
May 1, 2002.  

Upon receiving notification of the increase, the veteran 
filed a notice of disagreement.  He averred that the 
effective date of the award should be earlier than May 1, 
2002.  

As noted in the Introduction, the veteran provided testimony 
before the Board in March 2003.  The veteran stated that 
since he had submitted his marriage license and the birth 
certificate of his son in the 1990s to the VA, and that there 
was no change in their status, he did not have any reason to 
contact the VA.  He also said that he did not realize that 
there had been a change in his payments in the early 90s 
because the money went directly to the bank, which in turn 
was used to pay a debt to the bank.  

To support his claim the veteran has provided numerous 
statements concerning his claim.  He has provided testimony 
claiming, in essence, that the RO erred when it did not 
continue with the awarding of additional compensation in the 
early 90s.  He has not contended, however, that the RO did 
not have all of the information before it prior to issuing 
its decision.  He has basically averred that he would have 
decided the claim much differently than the RO. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2007).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2007).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 2002).  Regulations provide that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2007).  Thus, the date of an award 
based upon an original claim or a claim to reopen a final 
adjudication can be no earlier than the date of receipt of 
the application for the award in question.  38 C.F.R. § 3.400 
(2007).  Benefits are generally awarded based on the "date 
of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 3.400 
(2007).  Unless specifically provided, such determination is 
made on the basis of the facts found.  38 C.F.R. § 3.400(a) 
(2007).  

With respect to the more specific issue in the matter now 
before the Board, the law provides that an award of 
additional compensation on account of a dependent based on 
the establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating, but only if proof of 
a dependent is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f) 
(West 2002).  The effective date of the award of any benefit 
or any increase therein by reason of marriage or the birth or 
adoption of a child shall be the date of such event if proof 
of such event is received by the Secretary within one year 
from the date of the marriage, birth, or adoption.  38 
U.S.C.A. § 5110(n) (West 2002).  Otherwise, the effective 
date for an award of additional benefits for a dependent 
shall be the latest of the following dates:  

 - the date notice is received of the 
dependent's existence, if evidence is 
received within one year of the VA's 
request; 
 - the date dependency arises; 
 - the effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action; or 
 - the date of commencement of the 
veteran's award. 

38 C.F.R. § 3.401(b) (2007).

Incomplete or a lack of confirmation of information was 
provided by the veteran to the VA prior to May 1, 2002, with 
respect to whether the veteran was still married and had 
dependents.  It was unclear, prior to when the veteran 
submitted his claim in 2002, as to the name of the veteran's 
spouse and whether she still resided with him.  Contrary to 
the veteran's arguments, the veteran had a duty to respond to 
the letters sent to him in 1992 and 1993.  The statute 
required that the veteran provide certain information to the 
RO which it needed in order to continue with the award of 
additional compensation.  Pursuant to 38 C.F.R. 
§ 3.401(b)(3), the VA was compelled by law to cease and 
desist all additional dependents compensation benefits to the 
veteran when he failed to respond to the VA's inquiries.  

The Board would add that the veteran did not provide complete 
data and documents concerning his dependent until April 29, 
2002.  It was not until he submitted that information that 
the VA could amend the veteran's award for VA compensation.  
In all, the information needed to add the veteran's spouse to 
his award of VA compensation was not submitted to the VA 
prior to April 29, 2002, and as such, payment of the benefits 
could not commence earlier than the first day of the 
following month, May 1, 2002.  Inasmuch as entitlement to the 
benefit sought did not arise earlier than April 29, 2002, any 
reliance by the veteran on 38 C.F.R. § 3.400(o)(2) (2007) as 
a basis for an earlier effective date is misplaced.

The record as a whole fails to establish the veteran's 
entitlement to an effective date earlier than April 29, 2002, 
for the addition of a dependent spouse to his award of VA 
compensation.  38 U.S.C.A. §§ 103(c), 1115, 5110 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.4(b)(2), 3.50, 3.204, 3.205, 3.206, 
3.213, 3.400, 3.401, 3.650, 3.661 (2007).  Although the 
undersigned is very sympathetic to the veteran's situation 
and his contentions, the law concerning assignment of 
effective dates is clear and unambiguous, and the veteran's 
claim is denied.


ORDER

Entitlement to an effective date earlier than May 1, 2002, 
for an increase in compensation benefits for a dependent 
spouse is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


